MEMORANDUM **
Clarence Haywood, a California state prisoner, appeals pro se from the district court’s order striking his complaint pursuant to a vexatious litigant order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the application of a vexatious litigant order for an abuse of discretion. See Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990). We affirm.
In a prior appeal in Haywood v. Hillman, case no. 04-55468, this court affirmed the district court’s imposition of a vexatious litigant order barring Haywood from filing further actions based on judicial officers’ conspiracy to uphold his criminal conviction. The allegations in Haywood’s complaint clearly involve the type of allegations for which the vexatious litigant order had been issued. Accordingly, we affirm the district court’s order striking his complaint pursuant to that vexatious litigant order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.